                           UNITED STATES DISTRICT COURT 
                              DISTRICT OF MINNESOTA 
     

    TROY K. SCHEFFLER,                                 Case No. 18‐CV‐1757 (NEB/LIB) 
                                                                      
                     Plaintiff,                                       
                                                                      
    v.                                                ORDER ON MOTION TO DISMISS 
     
    CITY OF BLAINE, 
     
                     Defendant. 
     
 
        Plaintiff  Troy  K.  Scheffler  brings  several  constitutional  challenges  to  the  state 

forfeiture of his vehicle relating to his arrest for driving under the influence. The City of 

Blaine (“the City”) moves to dismiss the case. Because Scheffler previously challenged 

the forfeiture in state court, the gateway question is whether the Court has subject‐matter 

jurisdiction  over  this  case  under  the  Rooker‐Feldman  doctrine.  The  Court  finds  the 

constitutional claims are inextricably intertwined with the state judgment and thus grants 

the City’s motion.   

                                              
                                        BACKGROUND 
 
        Plaintiff Troy Scheffler was arrested in the City of Blaine in December 2010 and 

charged with several crimes, including Fourth Degree Driving While Intoxicated. [ECF 

No. 35‐1 at 1.] The City seized Scheffler’s vehicle—a 2008 Chevrolet Aveo—incident to 
the arrest and provided him with a notice of forfeiture. Ten days later, Scheffler filed a 

Demand for Judicial Determination for Forfeiture Pursuant to Minn. Stat. § 169A.63. (Id.) 

       Meanwhile, the City prosecuted Scheffler and he entered a plea under Minn. R. 

Crim.  P.  26.01,  subd,  4  to  the  offense  of  Fourth  Degree  Diving  While  Intoxicated.  The 

remaining charges were dismissed. [ECF No. 1 ¶ 24.]  Scheffler appealed his conviction 

to the Minnesota Court of Appeals, which affirmed the district court. [ECF No. 35‐1 at 1.] 

He  then  filed  a  Petition  for  Review  with  the  Minnesota  Supreme  Court,  which  was 

denied, and a Petition for Writ of Certiorari with the United States Supreme Court, which 

was also denied. (Id.) The criminal file was closed in 2015. 

       In September 2016, Scheffler contacted Anoka County Court administration about 

the status of the forfeiture of the Chevrolet Aveo. (Id.) The court scheduled a hearing for 

October  27,  2016.  (Id.)  At  that  hearing,  the  court  ordered  a  briefing  schedule  and 

scheduled an evidentiary hearing for January 24, 2017. (Id. at 2.) After that hearing, the 

court dismissed Scheffler’s petition for return of his vehicle. (Id.) Scheffler appealed to the 

Minnesota Court of Appeals, which upheld the district court’s dismissal of the petition. 

(Id. at 6.) Scheffler petitioned the Minnesota Supreme Court for review of his petition and 

the Minnesota Supreme Court denied review. [ECF No. 35‐5.]   

       In June 2018, Scheffler brought this action against the City of Blaine and the District 

Court Administrator of the Tenth Judicial District of the State of Minnesota, alleging that 

the  seizure  of  the  vehicle  violated  his  procedural  and  substantive  due  process  rights, 



                                                 2 
along with equal protection under the law, in violation of the Fourteenth Amendment.1 

[ECF No. 1 ¶ 2.]  

                                                               ANALYSIS 

              The City moves to dismiss the complaint under Rules 12(b)(1) and 12(b)(6) of the 

Federal Rules of Civil Procedure. Under Rule 12(b)(1), a party may move to dismiss an 

action  for  lack  of  subject‐matter  jurisdiction.  If  this  Court  finds  it  lacks  subject‐matter 

jurisdiction over this case, it has no choice but to dismiss it. Bueford v. Resolution Tr. Corp., 

991 F.2d 481, 485 (8th Cir. 1993). This Court may also dismiss this case under Rule 12(b)(6) 

for  “failure  to  state  a  claim  upon  which  relief  can  be  granted.”  “The  complaint  must 

contain ‘enough facts to state a claim to relief that is plausible on its face.’” Horras v. Am. 

Capital Strategies, Ltd., 729 F.3d 798, 801 (8th Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual 

content that allows the court to draw the reasonable inference that the defendant is liable 

for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).  

       I.             The Rooker‐Feldman Doctrine 

              The City argues this court lacks subject‐matter jurisdiction over this case because 

the Rooker‐Feldman doctrine bars jurisdiction. Under this doctrine, federal district courts 

lack subject‐matter jurisdiction to review state‐court decisions. Postma v. First Fed. Sav. & 

                                                            
 The District Court Administrator of the Tenth Judicial District of the State of Minnesota 
1

was dismissed from this action in October 3, 2018 pursuant to a Stipulation of Dismissal 
with Prejudice submitted by the parties. [ECF No. 30.] 


                                                                  3 
Loan of Sioux City, 74 F.3d 160, 162 (8th Cir. 1996); see Rooker v. Fidelity Trust Co., 263 U.S. 

413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). The power 

to review state‐court decisions is reserved for the United States Supreme Court, not this 

Court. Postma, 74 F.3d at 162. Thus, the Rooker‐Feldman doctrine “precludes district courts 

from obtaining jurisdiction both over the rare case styled as a direct appeal . . . as well as 

more  common  claims  which  are  ‘inextricably  intertwined’  with  state  court  decisions.” 

Simes  v.  Huckabee,  354  F.3d  823,  827  (8th  Cir.  2004)  (citation  omitted).  “A  claim  is 

inextricably intertwined if the federal claim succeeds only to the extent that the state court 

wrongly decided the issues before it.” Charchenko v. City of Stillwater, 47 F.3d 981, 983 (8th 

Cir. 1995) (citation omitted). Therefore, “Rooker–Feldman precludes a federal action if the 

relief requested in the federal action would effectively reverse the state court decision or 

void its ruling.” Id.  

        This  lawsuit  runs  afoul  of  the  Rooker‐Feldman  doctrine  because  it  attempts  to 

relitigate  the  state‐court  denial  of  Scheffler’s  forfeiture  petition.  Scheffler  fashions  his 

claims differently in federal court—he alleges federal constitutional violations instead of 

state  statutory  ones.  But  his  federal  claims  are  inextricably  intertwined  with  the  state‐

court judgment. While a “federal district court has jurisdiction over general constitutional 

challenges if these claims are not inextricably intertwined with the claims asserted in state 

court,”  Id., courts  routinely find  as‐applied constitutional  challenges to be inextricably 

intertwined with state‐court judgments. See, e.g., Hall v. Callahan, 727 F.3d 450, 454 (6th 



                                                  4 
Cir. 2013) (“To the extent Plaintiffs seek a declaration that the Statute is unconstitutional 

as applied in the prior state court proceeding and relieving them from that judgment, the 

District Court correctly ruled that Rooker‐Feldman bars their as‐applied challenge to the 

Statute.”); McKithen v. Brown, 626 F.3d 143, 154 (2d Cir. 2010) (finding the plaintiff’s as‐

applied § 1983 challenge was barred by the Rooker‐Feldman doctrine); Bass v. Butler, 116 F. 

Appʹx 376, 382–83 (3d Cir. 2004) (affirming the district court’s dismissal under the Rooker‐

Feldman  doctrine  because  the  plaintiff’s  as‐applied  constitutional  challenge  would 

directly conflict and overrule the state‐court decision).   

       Scheffler  was  a  party  to  the  state  suit  and  could  have  brought  the  federal 

constitutional claims in state court as well. Instead, he seeks to have this Court reverse 

the  state‐court  denial  of  his  forfeiture  petition  by  arguing  the  process  was 

unconstitutional  as  applied  to  him.  Doing  so,  however,  “would  effectively  reverse  the 

state court decision or void its ruling.” Charchenko, 47 F.3d at 983 (citation omitted). There 

is  no  way  this  Court  could  find  the  forfeiture  process  unconstitutional  as  applied  to 

Scheffler  without  reversing  and  voiding  the  district  court’s  denial  of  his  forfeiture 

petition.  This  scenario  is  precisely  the  reason  for  the  existence  of  the  Rooker‐Feldman 

doctrine.  

       Not only would a win for Scheffler in this case reverse a state‐court judgment, but 

that would be its only effect. Scheffler brings his constitutional claims only as as‐applied 

challenges to his forfeiture process. In doing so, his challenges affect no future litigants 



                                                 5 
or any future relief. Cf. Karsjens v. Piper, 845 F.3d 394, 406 (8th Cir. 2017), cert. denied, 138 

S.  Ct.  106 (2017)  (finding the Rooker‐Feldman  doctrine  did not apply because “the class 

plaintiffs [were] not seeking review and rejection of state court judgments, nor [were] the 

plaintiffs  claiming  to  have  suffered  harm  because  of  prior  state  court  judgments”  but 

instead “plaintiffs [were] seeking prospective injunctive relief based on a theory that the 

MCTA  violates  their  fundamental  liberty  rights.”).  This  case  instead  simply  rehashes 

Scheffler’s alleged injury from a state‐court judgment and is thus barred by the Rooker‐

Feldman doctrine.  

       Scheffler argues  that he filed this federal lawsuit  on June  26, 2018  and  the  state 

court entered final judgment on July 23, 2018 so he “beat the Rooker‐Feldman deadline by 

27 days.” [ECF No. 43 at 5.] But a state‐court judgment becomes final for Rooker‐Feldman 

purposes  when  the  court  issues  “its  final  determination  of  the  rights  of  the  parties” 

because  “[i]n  the  context  of  judgment  at  law,  ‘final’  means  ‘not  requiring  any  further 

judicial action by the court that rendered judgment to determine the matter litigated.” 

Christʹs  Household  of  Faith  v.  Ramsey  Cty.,  618  F.  Supp.  2d  1040,  1045  (D.  Minn.  2009) 

(quoting Black’s Law Dictionary (8th ed. 2004)). The Minnesota Supreme Court denied 

Scheffler’s  petition  for  review  on  March  28,  2018—months  before  he  filed  this  case  in 

federal court. This case therefore seeks to relitigate a final state‐court decision, regardless 

of when the state court administratively entered judgment.  




                                                  6 
         Scheffler also argues his constitutional claims apply to conduct that occurred after 

his  initial  petition.  He  is  correct  that  courts  have  sometimes  held  the  Rooker‐Feldman 

doctrine  does  not  apply  to  conduct  that  occurred  after  the  state‐court  litigation.  See 

Dodson v. Univ. of Ark. for Med. Scis., 601 F.3d 750, 755 (8th Cir. 2010) (determining that 

the Rooker‐Feldman doctrine did not apply to conduct that occurred after the state‐court 

rulings).  In  this  case,  however,  Scheffler  does  not  specifically  allege  facts  of 

unconstitutional conduct that fall outside the scope his underlying lawsuits and appeals 

in state court. As a result, the Court finds it lacks subject‐matter jurisdiction over this case 

under the Rooker‐Feldman doctrine.  

   II.      Res Judicata 
             
         Even  if  the  Rooker‐Feldman  doctrine  did  not  deprive  this  Court  of  jurisdiction, 

Scheffler’s claims would be barred by the doctrine of res judicata. “Where a plaintiff’s 

claims come to a final judgment, that judgment constitutes an absolute bar to a second 

suit for the same cause of action, and is conclusive between parties and privi[]es . . . .” 

Laase v. County of Isanti, 638 F.3d 853, 857 (8th Cir. 2011) (internal quotation marks and 

citation omitted). “Under Minnesota law res judicata bars . . . subsequent claims where 

(1) the earlier claim involved the same set of factual circumstances; (2) the earlier claim 

involved the same parties or their privies; (3) there was a final judgment on the merits; 

(4) the estopped party had a full and fair opportunity to litigate the matter.” St. Paul Fire 

&  Marine  Ins.  Co.  v.  Compaq  Computer  Corp.,  539  F.3d  809,  821  (8th  Cir.  2008)  (internal 



                                                  7 
quotation marks and citation omitted). “Res judicata applies to all claims that could have 

been litigated in the earlier action in addition to those claims that actually were litigated.” 

Id. (citation omitted).  

              Scheffler’s state proceedings involve the same set of factual circumstances, as well 

as the same parties. In Scheffler’s state proceedings, he challenged the forfeiture of his 

2008 Chevrolet Aveo incident to his arrest for driving under the influence. In this case, 

Scheffler challenges the same forfeiture of the same vehicle—only this time, under the 

federal  constitution.  The  cases  thus  involve  precisely  the  same  facts.  And  the  cases 

involve the same parties or their privies. Scheffler is listed as the plaintiff and the City as 

the defendant in all state‐court actions.2 

              Additionally, the state court rendered a final judgment on the merits, and Scheffler 

had a full and fair opportunity to be heard. Scheffler challenged the forfeiture at the state 

district  court,  appealed  to  the  Minnesota  Court  of  Appeals,  and  petitioned  for  review 

with  the  Minnesota  Supreme  Court.  And  although  he  did  not  bring  his  constitutional 

claims  in  state  court,  he  could  have  easily  done  so.  “Minnesota  courts  routinely  hear 

constitutional  challenges  in  forfeiture  proceedings.”  Laase,  638  F.3d  at  858  (citation 

omitted).  Nothing  prevented  Scheffler  from  bringing  his  due  process  and  equal 

                                                            
2 The state‐court captions also include the name of the vehicle as a defendant. This does 
not change the Court’s analysis. See Ashanti v. Golden Valley, 666 F.3d 1148, 1153 (8th Cir. 
2012) (treating the parties as the same for res judicata purposes because “[the city] served 
as  the  prosecuting  authority  and  controlled  the  forfeiture  action,  even  though  the 
captioned defendant in the forfeiture action was [the plaintiff’s] car.”).   


                                                               8 
protection  claims  in  the  original  state‐court  proceeding.  And  because  he  could  have 

brought  those  claims  in  the  state‐court  proceeding,  he  is  precluded  from  raising  them 

now.  See  id.;  Ashanti,  666  F.3d  1153–54  (precluding  the  plaintiff  from  bringing 

constitutional  challenges  in  federal  court  after  a  state  court  ruled  in  the  plaintiff’s 

forfeiture petition because res judicata barred “[the plaintiff’s] claims . . . arising from the 

original  circumstances  but  under  new  legal  theories.”)  (internal  quotation  marks  and 

citation omitted).  

                                        CONCLUSION 

         Based on the foregoing and on all of the files, records, and proceedings herein, IT 

IS HEREBY ORDERED THAT: 

    1.      Defendant City of Blaine’s Motion to Dismiss [ECF No. 31] is GRANTED and  

    2.      Plaintiff’s claims against Defendant City of Blaine are DISMISSED WITH 

            PREJUDICE.   


LET JUDGMENT BE ENTERED ACCORDINGLY. 
 
 
Dated: April 30, 2019            BY THE COURT: 
 
                                 s/Nancy E. Brasel                                          
                                 Nancy E. Brasel 
                                 United States District Judge 
 




                                                 9 
